Ames, J.
The evidence at least tended to show that five packages of tickets, containing one hundred each, belonging to the Eastern Railroad Company, and numbered in regular succession as far as No. 500, were placed in the hands of their agent Saville; that shortly afterwards one of these packages, containing tickets numbered from 200 to 300, was found to be missing ; and that two tickets, identical in appearance and general description with those contained in the missing package, and numbered *109as they should have been if contained in that package, were found in the possession of the defendant. This evidence was supplemented by proof that the defendant said that he bought those two tickets of Saville, an explanation which Saville distinctly declared to be false. It might therefore have been presented to the jury as a case of recent possession of property, like in kind to that which had escaped from the hands of the true owner, and where no sufficient explanation was given by the defendant. We cannot doubt that upon such evidence a verdict of guilty might lawfully have been rendered.

Exceptions overruled.